Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are not legible and the text numerals are not clearly visible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claims 1 and 12, Examiner suggests that the “a fluid inlet service port and a fluid service outlet port” be renamed accordingly for consistency as it refers to “fluid inlet service” and “fluid service outlet”
Regarding claims 8 and 15, “the first service port” and “the second service port” be changed to -- the fluid inlet service port -- and -- the fluid service outlet port --.  
Regarding claim 11, “valve seats” should be changed to -- valve sits --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 16, Applicant further defines “a fluid meter” at line 2. It is not clear as to whether it is referring to the flow meter defined in claims 1 and 12 respectively or is it different. If it is different, then the drawings do not show such additional fluid meter other than the flow meter (30).
Regarding claim 14, at line 2, “the ball” lacks antecedent basis.
Allowable Subject Matter
Claims 1-8, 10-14, 15 and 17-18 are allowed.
Claims 9, 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a meter connector for connecting a flow meter to a fluid line, comprising a meter bar including a fluid inlet service port and a fluid outlet service port removably connectable in-line to said fluid line, an internal void within a boundary, wherein the boundary has first, second, third and fourth openings therethrough wherein the first opening connects a fluid passage from the fluid inlet service port to the void, the second opening connects a fluid passage from the first meter connector to the void, the third opening connects a fluid passage from the second meter connector to the void, and the fourth opening connects a fluid passage from the fluid outlet service port to the void; and a valve rotatable within the meter bar void, the valve movable between a metering position, a bypass position, and a shutoff position wherein in the metering position, a first valve passage connects the first opening to the second opening and a second valve passage connects the third opening to the fourth opening, in the bypass position, the first valve passage connects the first opening to the fourth opening and the valve blocks the second and third openings from others of the openings, and in the shutoff position, the valve blocks the first opening from the second, third and fourth openings.
The prior art fails to teach or fairly suggest an additional feature of a lock on the valve to selectively prevent the valve from moving between the metering and bypass positions; wherein the first valve passage is sufficiently sized to define a flow path between the first boundary opening to both the second and fourth openings when the valve is in an intermediate position between the metering and bypass positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            07/29/2021